Title: To Benjamin Franklin from the Comtesse d’Houdetot, 2 April 1783
From: Houdetot, Elisabeth-Françoise-Sophie de La Live de Bellegarde, comtesse d’
To: Franklin, Benjamin


Mercredy 2. Avril 1783.
Monsieur De Crevecœur Est fort En peine Mon Cher Docteur D’une Reponse qu’il attend De Vous au Sujet De L’affaire dont il Vous a parlé Chez Vous Dernierement; Comme il Est Chargé D’En Rendre Compte a Monsieur De Castries, il Est important qu’il Recoive Cette Reponse, Et il a Crû que je pouvais Contribuer a L’accellerer. L’Estime que je fais De Sa personne Et L’Extreme interest que je prend a Luy, ne M’ont pas permis De Le Refuser; Sentant tres Bien L’Embaras ou Le Deffaut De Reponse le Mettrait avec Monsieur De Castries avec qui il a Rendez-vous Vendredy tant pour Cette affaire que pour D’autres qui Luy Sont particulieres. J’Espere toujours Mon Cher Docteur avoir Le plaisir de Vous Voir jeudy a huit heures. Vous Scavés Combien je mets De prix a Ce Rendez-vous.
La Ctesse DHOUDETOT

Voulés Vous Bien M’Envoyer par Le Comissionnaire Un Manchon que j’ay Laisse Chez Vous.

